DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaolo (US 20140002648 A1) in view of Liggenstorfer-Heimlicher (US 20180375514 A1).


a dome comprising a plurality of optical components 
([0034]A Fresnel lens 32 is positioned over both first and second sensors 28, 30 and is adapted to provide first and second sensors with multiple sections of view. Alternative embodiments may use other suitable sensors, lenses, mirrors, and/or other means for focusing thermal energy on the PIR sensors. E.g. see Fig 4, Fresnel lens 32 operates as the dome); 
a stationary circuit board
([0034] detector 10 also includes printed circuit board 26); and 
further teaches a moveable PIR sensor moveably coupled to the stationary circuit board, wherein the moveable PIR sensor is configured to move to a first position to monitor a first zone via a first optical component of the plurality of optical components and to a second position to monitor a second zone via a second optical component of the plurality of optical components 
([0045]. Instead of utilizing moveable blinders to alter the combined horizontal field of view of the two sensors 82, 84, the sensors themselves are repositionable as illustrated by FIGS. 8A and 8B. In the position shown in FIG. 8A, the two fields of view of the defined by the sensors will be substantially non-overlapping and define a combined field of view of approximately 180 degrees.
[0040] First and second sensors 28, 30 have a downwardly directed line of sight and lens 32 is positioned over both first and second sensors 28, 30, and configured to provide first and second sensors with two vertical detection zones Z.sub.1, Z.sub.2, as illustrated in FIG. 7

However, LIGGENSTORFER-HEIMLICHER teaches a moveable sensor moveably coupled to the stationary circuit board via a flexible cable
([0046] Furthermore, a part of transmission cable 4 is provided in rear portion 23 of housing 5. [0047] FIGS. 4-6 depict proximity sensor 1 in a bent state in which sensor 1 is bent through or over a transverse direction with respect to longitudinal direction 27. In the bent state, flexible circuit board 15 and side walls 28A, 28B, 29A, 29B of housing 5 are deformed such that they have a curved shape following a curved line along longitudinal direction 27 as compared to an unbent state of proximity sensor 1 shown in).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a moveable PIR sensor moveably coupled to the stationary circuit board via a flexible cable as taught by LIGGENSTORFER-HEIMLICHER within the system of DiPaolo for the purpose of enhancing the sensor to change its position in order to provide a better focus of detection.

Claims 2-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaolo, Liggenstorfer-Heimlicher and further in view of Willis (US 20130182115 A1).
Claim 2.    DiPaolo and Liggenstorfer-Heimlicher teach the PIR assembly of claim 1, wherein the moveable PIR sensor is further configured to:  detect a target; generate, in response to detecting the target, a detection signal ([0013] [0040] The method may also include generating an alarm signal when one of the first and second sensors detects an intruder.); but does not specifically disclose sending the detection signal.

([0038][0039] At decision block 224, depending on if the target is stationary (block 230), moving from a first direction to a second direction with respect to the entry zone (block 226), or moving from a second direction to a first direction with respect to the entry zone (block 228), data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone.).
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use a PIR sensor that is configured to detect a target; generate, in response to detecting the target, a detection signal and sending the detection signal as taught by Willis within the system of DiPaolo and Liggenstorfer-Heimlicher for the purpose of enhancing the sensor to wirelessly communicate information to a user that is remotely away from the sensor.

Claim 3.   DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 2, further comprising a microcontroller, wherein the microcontroller comprises:
a memory having instructions stored therein; and a processor that execute the instructions ( Willis See Fig 5, [0033] ) to perform the steps of:
receiving the detection signal from the moveable PIR sensor ([0038] At block 212, a possible intruder or target approaches the entry zone. As a result of the proximity of the possible intruder, at block 214, one or more electronic monitoring apparatuses detect a signal and are actuated. At block 216, the detection signals are processed to eliminate false positives.); 

([0038] On the other hand, if the detection signals meet or exceed the pre-determined threshold, then at block 220, detection signals are analyzed with respect to time and the particular point of origin with respect to the double-binocular disparity of each electronic monitoring apparatus.);
 and
determining, in response to the intensity of the detection signal exceeding the predetermined intensity threshold, a positive detection by the PIR sensor ( [0039] At decision block 224, depending on if the target is stationary (block 230), moving from a first direction to a second direction with respect to the entry zone (block 226), or moving from a second direction to a first direction with respect to the entry zone (block 228), data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone).
Claim 4.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 3, further comprising a siren configured to emit, in response to the determined positive detection, a sound indicating the positive detection (Willis [0039] the alert may be visual, audio and/or tactical).

Claim 5.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 4, wherein the processor is further configured to execute the instructions to perform the step of, in response to determining the positive detection, causing the siren to emit the sound indicating the positive detection (Willis [0039] the alert may be visual, audio and/or tactical).

Claim 6.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 4, further comprising a communication interface that communicates with an external device (Willis [0039] data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone.).

Claim 7.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 6, wherein the processor is further configured to execute the instructions to perform the step of, in response to determining the positive detection, transmitting an indication of the positive detection to the external device via the communication interface (Willis [0039] data is wirelessly communicated to monitoring devices, directly and by repeaters, to alert individuals monitoring the entry zone. [0033] transmitter/receiver circuitry 154).

Claim 9.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 3, further comprising a light configured to emit, in response to the determined positive detection, a light pattern indicating the positive detection (Willis [0039] As previously mentioned, the alert may be visual, audio and/or tactical (e.g., by way of a vibration.[0037] The monitoring device processes data received wirelessly relative to the detection signals and may provide a visual indication by way of the outputs, to include, for example, an LED indicator or display.)




Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over DiPaolo and Liggenstorfer-Heimlicher and further in view of Rodhall (US 5463595 A).
Claim 11.    DiPaolo and Liggenstorfer-Heimlicher teach the PIR assembly of claim 1, and further disclose the ability to obtain sensor readings but do not specifically disclose a power supply that supplies electrical energy to the PIR assembly.
However, Rodhall teaches a PIR assembly comprising a power supply that supplies electrical energy to the PIR assembly (Fig 3, Col 6 lines 15-25 e.g. The control unit 64 and other such components are powered using alternating current supplied by a primary power source 66. Backup power in the event of failure or interruption of the primary power source 66 is supplied by a direct current battery 68 contained within the housing 12.).

Claim 12.    DiPaolo, Liggenstorfer-Heimlicher and Rodhall teach the PIR assembly of claim 11, wherein the power supply comprises one or more batteries (Rodhall Fig 3, Col 6 lines 15-25 e.g. direct current battery 68).

Claim 13.    DiPaolo, Liggenstorfer-Heimlicher and Rodhall teach the PIR assembly of claim 11, wherein the power supply is configured to couple with an alternating power supply (Rodhall Fig 3, Col 6 lines 15-25 e.g. The control unit 64 and other such components are powered using alternating current supplied by a primary power source 66.).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over DiPaolo, Liggenstorfer-Heimlicher and Willis and further in view of Koss (US 20200080739 A1).
Claim 8.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 7, and the ability to communicate external devices but do not specifically disclose wherein the external device is the fire panel.
However, Koss teaches a sensor arrangement which communicates to a fire panel 
([0090] Fire alarm control panel 514 may be configured receive information from a plurality of notification devices and monitors or controls fire suppression building equipment. [0094] sensor attachment 606 with notification device assembly 600). 
Therefore, it would have been obvious to one ordinarily skilled in the art at the time of filing of invention to use sensor to communicate with a fire panel as taught by Koss within the system of DiPaolo, et. al. for the purpose of enhancing the system to extend the capabilities of the sensor to communicate an indication of presence of a fire.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over DiPaolo, and Liggenstorfer-Heimlicher and further in view of Maata (US 20170356225 A1).
Claim 10.    DiPaolo, Liggenstorfer-Heimlicher and Willis teach the PIR assembly of claim 1, and further discloses the movement of the sensor and a flexible cable connected to but do not specifically disclose wherein the flexible cable includes a stiffness that enables the moveable PIR sensor in the first position or the second position.
However, Maata teaches a flexible cable which includes a stiffness that enable movement in the first or second position ([0020], [0048] e.g. Fig 9 show flexible wire 934 into multiple positions).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RUFUS C POINT/Examiner, Art Unit 2689